Adoption of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Mr President, last night, we were faced with the unwelcome news on EDF (German TV channel) that Mr Hombach, the EU Balkans Envoy, has been placed under investigation again by the Public Prosecutor. We have already had serious problems of this kind to contend with, as has the previous Commission, but in this particular case the accusation has been levelled that DM 300 000 were allegedly paid to an agency with nothing being received in return. I call upon you to inform the Council of this and to urge it to relieve Mr Hombach of all his duties until such time as this investigation has been resolved in a conclusive and legally valid manner. We cannot afford for the European Union to make a bad impression again.
We take note of your comments, Mr Zimmerling.
Yesterday evening after the votes in the Chamber, a comment was made which I would like to distance myself from and not to be associated with. There was no mistake in the interpretation and Members of this House did refer to the Technical Group as the Technical Group of Racists. This was an unfair comment. No one could, by the wildest stretch of the imagination, consider someone like Emma Bonino a racist.
People need to be extremely careful how they treat other people in this Chamber. Some people may not like the fact that the Technical Group has been set up, but it has been. These Members were elected just like me and every other Member in this House and we have to accept that fact. People have rights and I do not think that the comment that was made yesterday was acceptable.
We take note of your comments, Mrs McKenna.
Mr President, when, in the sitting on Monday, I thanked the French State, the city of Strasbourg and the European Parliament for the fact that we could only get sound on the Finnish television channel and that the taps runs cold water but not hot, I did not mean that this is how it should be, but that these things should be put right. I hope that the French State, the city of Strasbourg and the European Parliament will be able to take steps to put such small matters right in so expensive a building.
Very well, Mr Seppänen, we also take note of your comments.
Mr President, on seeing the Minutes, I am horrified to note that I have once again failed to sign the register of attendance, although I participated in a quite considerable number of roll-call votes. I would ask that my attendance be recorded in yesterday' s Minutes.
That will not be a problem.
Mr President, I do not have any comment to make on the Minutes, but I do want to say something about the European Parliament' s information services. I do not know whether I have picked the right moment to say this. It does not concern the Minutes, but relates to something else. Can I go ahead? Right then, a fellow MEP has just given me the session news about the debate we had yesterday on the Ludford report, and I am disappointed to note that it makes no mention of the statement I made on behalf of our Group. I would ask the parliamentary services to look into why it was left out.
I can assure you that the services will look into this very closely, Mr Poettering.
Mr President, further to yesterday' s minutes, I would like to express my great disappointment at the fact that even fewer than 200 Members attended the votes yesterday. I conclude this from the minutes.
Very well, Mr Manders, we take note of all of that.
(The Minutes were approved)
Vote
Whether national or European, any central bank exclusively serves the interests of big investors. We refuse to make a choice between the different ways in which capitalist groups and wealthy investors manage their banking, since whatever they do is against the interests of the working classes and the majority of the population. Our abstention expresses our opposition to both the national and the European organisation of the banking system.
- (FR) The European Central Bank' s proposal induces us to reflect and to act prudently on two counts:
Firstly, with regard to the method, it is clear that the procedure remains the same: the Community institutions present truncated reports, which minimise the consequences in terms of further loss of sovereignty for the Member States, and then proceed by means of successive small-scale tinkering.
In this way, when introducing the euro, the Commission maintained that the sovereignty of the Member States was in no way threatened by the ECB, or the ESCB, which was set up to hold and manage Member States' official foreign reserves. However, they forget that, on the one hand, the national central banks manage these funds on behalf of the ECB, which has sole control of monetary policy. On the other hand, while Article 30(1) of the statutes of the ECB sets the maximum amount for reserve assets at EUR 50 billion, an amount considered sufficient to safeguard the independence of the ECB, two years later, the dogma of independence is looking to Article 30(4) to grant further assets, because it needs to increase its independence and credibility further ... It seems legitimate to ask ourselves whether we are throwing funds down a bottomless pit!
Secondly, with regard to the content, the 'dressing up' of this new exorbitant demand should not fool us. It is not simply a question of giving more financial resources to an independent institution so that it can apply an effective monetary policy which benefits the Member States, but also of, indirectly, creating additional resources for a technocratic structure so that it may finance its ever greater operational needs.
The issue therefore remains skilfully blurred; while the euro was intended to be 'strong and stable' and the reserve assets were originally intended to provide protection during the transitional period (should this prove necessary), it now appears that neither of these expectations has been fulfilled and Frankfurt is totally deadlocked!
Consequently, another question arises regarding the effective use of financial resources. Why should the Member States give up their resources in favour of a Community institution which, as a result of its need to be independent, cannot be controlled?
In conclusion, let us remember that a State is not defined in terms of the sovereignty it enjoys as a result of its autonomy of action. In fact, experience shows that its authority and credibility in the international arena depend very largely on its available resources: we must therefore take care, because to progressively deprive it of both would eventually cause it to cease to exist!
CAP: information measures
The next item is the report (A5-0046/2000) by Mrs Izquierdo Rojo, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation on information measures relating to the common agricultural policy (COM(1999) 536 - C5-0249/1999 - 1999/0209(CNS)).
Mr President, I am presenting a report by the Committee on Agriculture and Rural Development on the proposal for a Council regulation with regard to information measures relating to the common agricultural policy.
This report sets a precedent, as it is the first time that the Council has consulted Parliament on these measures.
The Committee on Agriculture and Rural Development has studied this legislative motion for a resolution extremely promptly and with great interest, and has approved it unanimously.
I would like to highlight the following aspects of the amendments proposed by Parliament: First, in Amendment No 2, rural information and activity centres are included as possible agents for these measures. Secondly, the amendment refers specifically to the important role to be played by young farmers in the aforementioned measures.
Thirdly, we indicate to the Commission the value of simplification and cutting through red tape, both in the examination of the programmes submitted and in subsequent monitoring.
Fourthly, we single out countrymen and women, farmers and other parties active in rural areas as the ideal beneficiaries of these measures. On examination of our amendments, it is clear that they have a human aspect and allow a far more dynamic, open discussion. They avoid dealing with the CAP in a passive, purely bureaucratic and technological fashion. That is why we believe that Parliament's amendments improve the text.
Fifthly, with regard to the cofinancing percentage, Parliament would like the Commission to be able to increase this percentage, increasing financing for organisations or associations with few financial means.
Sixthly, we already know that, according to the proposal, commitment appropriations provide EUR 4.5 million annually through the EAGGF, which implies EUR 27 million for the current period, 2000-2006. However, the proposal made by Parliament indicates that the European Commission should adapt the budgetary allocation to the large number of organisations entitled to participate under this regulation.
Finally, Mr President, I would like to highlight the contribution of Amendment No 10, which proposes a new Article 5a, defining the following criteria to be met by programmes or measures eligible for funding: that these programmes should foster sustainable, multifunctional farming; they should serve to maintain or create jobs; they should promote social and regional cohesion; they should give a more prominent role to women and young people; they should protect the environment and safeguard the water supply, air quality and soil quality; they should treat agricultural waste and control energy expenditure, in the countryside and in transport.
In our opinion, these are proposals that should promote rural development and improve food safety and product quality.
The European Parliament would like the Commission to make these priorities, which are priority objectives for agriculture in 2000, easier to visualise in these next information measures.
Mr President, that is all I have to say. I would like to thank all the members of the Committee on Agriculture and Rural Development for the support and collaboration they have given me at all the meetings we have held. I would also like the European Commission, in one way or another, to take account of Parliament's criteria.
Mr President, this is a very specific instrument which is of major importance for all citizens. However, it is the farmers who have to be its protagonists. Our position on the proposal for a regulation on information measures relating to the common agricultural policy can be summarised as follows: after the period of DG VI management and dependence on EAGGF-Guidance, a window of further transparency has at last been opened, and it must not be allowed to close. The common agricultural policy is an instrument for farmers: it is a basis from which to provide farmers with a broader understanding of their overall role, both in respect of the consumer and in terms of the major environmental issues. It is also the means of increasing awareness, among farmers, of current situations and, in particular, of the requirements of European society as a whole.
All too often, we have heard speeches extolling the virtues of the CAP' s role in production, the environment and consumer and agricultural protection. On many occasions, these words proved to be an end unto themselves and did not provide specific occasions for taking up the opportunities offered. This regulation is our chance to send a clear message to the farming world. This is why we do not understand why the CAP should be extended to include all the consumer and environmental associations, which can claim no rights and have no responsibilities as regards measures of this type. Should we pass up this opportunity, we will miss another chance to target the objectives of growth, shared responsibility, multifunctionality and quality improvements, which are the basis of the European measures envisaged for the agricultural sector. We are also concerned at the poor level of funding available to implement the programme.
This is all the more reason why the policy should not be broadened to include as many potential tenderers as possible, but rather, in the light of what has just been said regarding determining who represents agriculture, this extension must lead to the judicious, appropriate allocation of funding to the destination indicated in the very title of the programme, the common agricultural policy, where the term "agricultural" is a decidedly operative word. If we were to take a different path, we would only be contributing to highlighting the existence of a tangle of roles, which would be of no benefit to either farmers or consumers.
On the other hand, this major programme is an opportunity for responsibilities to be defined and recognised, in order to provide the farming world with a genuine opportunity to take the lead in the changes taking place. However, in all this, we must not forget or overlook the merits of the other organisations which have taken up parallels with the world of agriculture production and interpreted them to best advantage, without mentioning the fact that this broadening out to embrace other activities in itself represents a development of areas of potential recognised by the Union. The transfer from EAGGF-Guidance to EAGGF-Guarantee is another consoling aspect, in terms of attaining the objectives already outlined, providing both the possibility of tracking funds to their destination and, in particular, to the objectives which we want to achieve.
Alongside all this, in consolidation of the positions expressed, the true focus of the programme must not be forgotten: the involvement of the farmers themselves in adopting a more resolute stance on the validity of the instruments introduced under the reform of the common agricultural policy. Today, this instrument appears to be fully understood by most of the farming world, but not all. It is probably this element which is most attached to conventional schemes that are difficult to reconcile with the rapid, revolutionary changes which we are witnessing. But it is an element which the Union itself intends to adapt more closely to current conditions and manoeuvre towards the euro, globalisation and the open market, and also towards those market niches which are characteristic of economically sound areas which must be developed still further.
In line with this rationale, a parallel with the development of rural tourism springs to mind. Rural tourism is a source of income and, at the same time, a means of protecting a citizen' s land. It is proposed as a driving force that will speed up the passage to a European agriculture which encompasses as wide a range of production possibilities and sources of income as possible. Rural tourism not only meshes well with organic production, but also complies with the highest of product quality standards recognised by the European Union. Factors such as these confirm the integration of agricultural policy with the other forms of economic and social development of the European Union.
Mr President, as high a priority as possible ought to be given to transparency and to keeping EU citizens informed of the work being done in the EU. Providing factual and objective information about cooperation in Europe has become very important in recent years as we face considerable challenges with the extension of the EU into Central and Eastern Europe. It is especially important to explain what the common agricultural policy is about and to provide information about objectives, resources and potential for development. There are many target groups - farmers, first and foremost, but also people generally, as well as everyone directly or indirectly affected. If this work is to succeed, it is important that cooperation should be established with the farming organisations and also with consumers. The common agricultural policy was the first, and is also the most extensive, of the Community' s integrated policies and it accounts for a very large proportion of the EU' s budget. It is, therefore, also important to make it clear that the subsidy arrangements ensure that consumers obtain food at prices which, as a result of the subsidy, are lower than they would be without the subsidy. This means that the EU' s agricultural arrangements are of benefit to all EU citizens. The common agricultural policy is always undergoing change and development. It demands a great deal in terms of the supply of information and, especially, in terms of the coordination which is needed if cooperation is to succeed, both within the Member States and independently of the Member States. Circumstances are very different from one country to another, and it ought, therefore, to be farming organisations which are among the main players, because these organisations focus primarily upon farmers.
Mr President, first of all my Group would like to say how very grateful it is to the rapporteur, Mrs Izquierdo, for this report. It represents the attempt we need to give the financing for groups and associations in the EU agriculture sector a legal basis. This budget line has always been there, only there were no legal safeguards, and the Court of Auditors criticised us for this. In producing this legal standard, the Commission has now put the matter to rights.
The only difficulty regarding implementation resides in the fact that the Commission is now to lay claim to a large portion of the budget for its own information measures - or so the report says - when previously, the budget was available in its entirety to the associations in varying amounts. We have reason to fear that these funds are now to be withheld from the associations, and that is not a very happy turn of events.
Secondly, it used to be the case that the money was made available to the associations and it was for them to draw up their own criteria as to how the money should be spent. This was, and continues to be, an unacceptable practice, and it is therefore right and proper that the criteria are now to be stipulated. However, precise rates of interest are now to be fixed for the financing - Mrs Izquierdo has already made reference to this - which will mean that small associations having limited financial resources will be deprived of the opportunity to delve into this pot because they do not have their own resources. The smaller, weaker associations will therefore be at a disadvantage. That is why we welcome with open arms Mrs Izquierdo' s proposal that the possibility of full financing be allowed for where there is evidence that the measures meet the criteria, and where there is financial weakness - which may be the case throughout the region - so as to avoid these areas being completely left out.
All in all, our Group welcomes the fact that we are now to get a legal basis, and also supports the proposed amendments tabled by the rapporteur.
Mr President, the purpose of information on the common agricultural policy should be to establish a strategy for communication, directed mainly at those working in farming and rural areas. In our opinion, the main criticism of this proposal for a Commission regulation relates to the opening up of a budget line to non-agricultural organisations and also the reduction in budget appropriations to EUR 4 500 000. This situation has been made even worse by the reserve of appropriations that the Commission is building up for itself, which, when taken in conjunction with specific actions, in fact leaves the organisations with only EUR 3 million, which is obviously a very limited amount.
I therefore welcome the rapporteur' s proposal that the Commission should match the budgetary appropriations to the numerous organisations that have a right to funding under this regulation. However, another negative aspect of the Commission' s proposal relates to limiting cofinancing to a rate of 75%, when actions implemented directly by the Commission are financed at a rate of 100%. Furthermore, we know that the draft guide to the rules makes access to the budgetary line I have just mentioned even more difficult for organisations, especially those in a weaker financial position, in other words, exactly the ones that need the most support.
Hence the importance of our amendment designed to supplement the concept set out in the report. With our amendment, we hope to see Community cofinancing rise above 75% for organisations representing small farmers and family-run farms in financial difficulty. We hope that this amendment will be adopted.
With regard to the amendment designed to reduce funds intended for the Commission by EUR 1 million and instead increase specific actions, we feel that this is potentially a way of improving the Commission' s proposal for a regulation. Lastly, it is important to emphasise the need for the Commission to simplify its administrative procedures both in order to study the programmes presented by the organisations and for their future monitoring.
Mr President, I welcome this measure. From an administrative point of view the formalisation is a good thing. But when we come to think about it the amount of money is quite small - EUR 27 million over a period of six years. Considering the size of the agricultural budget and the fact that it extends to every corner of the Union, it is a relatively small amount of money. That is why I welcome that fact that most of it will be spent at the rate of 50% rather than 75%. The more of it that is spent at the rate of up to 50%, the further the money goes and the greater the impact.
The common agricultural policy gets a lot of criticism. One of the things that was not widely understood was the importance of this policy from a social point of view: the fact is, that in all the depressed regions of the Union, the common agricultural policy has maintained the population and supported communities, in a social sense, that would not otherwise have survived. This is particularly true of the peripheral countries such as Ireland, Greece, Spain and Portugal, where communities that would have disappeared have been supported and maintained, if not for ever, certainly until a change in economic environment, until the new technologies arrived. The long-term effect of the common agricultural policy in that sense will be greater than people have often imagined.
I have no fault to find with the way the Commission interacted with the agriculture industry over the years. From my experience the European Commission was more open to representations and information exchange with the agriculture industry than most departments of agriculture in most Member States. The Commission taught Member States over the years how to be open with very limited resources. But there are new pressures, arising out of consumer concerns about new processes and systems of producing food. These have to be explained, not only to farmers, but to consumers as well. There is a lot of mythology about what is safe and what is not safe. We have an important job to do to explain the workings of the whole productive system to the consumers of Europe and those outside the Union who will buy our food. It is important that we apply as many resources as possible to this.
The last point I want to make is that, arising from these pressures, we will have a reaction from agriculture. As we inevitably wind down some of the supports in the process of enlargement and, at the same time, maintain the pressures to protect the environment and the consumers, then there will be friction between the producers and the European administration. To devote as many resources as possible to good relations is a wise policy.
Mr President, firstly I would like to thank the rapporteur, Maria Izquierdo Rojo, and the members of the Committee, for their report. The proposed regulation intends to provide the Commission with a tool to help it to present an operational model for European agriculture, and give wider publicity to the common agricultural policy. In this way, the implementation of agricultural policy is facilitated.
Now I would like to speak about Parliament' s proposed amendments. They are not generally aimed at changing the subject matter but rather at amending the proposals.
Amendments Nos 2 and 6 concern organisations falling within the scope of aid. It is the opinion of the Commission that it is not necessary to mention the groups and organisations by name. All agricultural organisations and rural players fall within the scope of aid according to Article 2. This being the case, the proposed addenda are unnecessary.
Amendments Nos 5, 8 and 10 concern measures that are eligible for aid. Amendment No 5 contains amendments regarding information services and fora for discussions for men and women in rural areas. They are unnecessary, as they are already contained in the Commission' s proposal. One of them, which reads "supporting them in their choices" is not in harmony with the Commission' s proposal. The purpose of this regulation is not to offer farmers any special services. Local bodies are better qualified to do that. The resources available would not be sufficient for that either. I would, moreover, like to make the comment, with regard to the amendments tabled for Article 3, that information visits are not being ruled out. The list of activities that are eligible for aid is not exhaustive, which is indicated in the word "particularly" . The Commission is prepared, however, to adopt this amendment. The funding of long-term exchange programmes cannot, however, be accepted, as such action is not a part of the information policy.
Amendment No 10 concerns Article 5. The Commission supports the objectives mentioned here, proof of which is to be seen in the fact that they are implicitly contained in Article 1, which concerns the operational model for European agriculture. That is why it makes no sense to repeat the contents of the model in further detail.
Amendments Nos 7 and 13 concern contributions. The Commission thinks that it is not desirable to pay more than 75% of eligible aid costs. The funds available are modest. The lower the contribution stays the more measures there will be that can be financed and the greater the multiple effect. Amendments Nos 9 and 12 concern the allocation and approval of appropriations. As we know, Parliament is a budgetary authority together with the Council. For this reason, the Commission thinks Amendment No 9 is not necessary. Regarding Amendment No 12, which proposes including the allocation of appropriations in the regulation, I would say that if the allocation is settled on beforehand, the administration of the budgetary heading will lose its vital degree of flexibility, which might be damaging from the point of view of proposed applications for financing.
Amendment No 11 concerns evaluation. The Commission agrees with Parliament on the usefulness of regular evaluation. It can best be taken account of in the implementing regulation. Amendment No 4 concerns administration. This extra recital is unnecessary in the regulation, in the opinion of the Commission. Provision for administrative details, evaluation and later assessment will be laid down by the Commission in the Implementing Regulation. In this connection, it has to be said that the effective monitoring of public funds has to be assured in the process regardless of how open and simple the process is.
Amendments Nos 1 and 3 concern linguistic nuances. These the Commission does not consider significant, as Recitals 4 and 7 in the Commission' s proposal are not as restrictive.
Thank you, Commissioner.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
Grain legumes
The next item is the report (A5­0045/2000) by Mrs Izquierdo Rojo, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation (EC) No 1577/96 introducing a specific measure in respect of certain grain legumes [COM(1999)428 - C5­0187/1999 - 1999/0182(CNS)]
Mr President, I am presenting a report by the Committee on Agriculture and Rural Development on the proposal for a Council regulation amending Regulation (EC) No 1577/96 introducing a specific measure in respect of certain grain legumes.
The European Parliament has been analysing this proposal since October 1999 and approved this draft legislative resolution unanimously on 23 February 2000. I would like to highlight the following aspects of the amendments proposed by the European Parliament.
First, Amendment No 1 on the inclusion of a Recital 2a. This amendment supplements the Council approach, which is purely commercial, and opts for a proposal with wider economic, human and food quality aims. Whereas the Council only talks about the market, the European Parliament highlights the economic interest for the Community of the production of these grain legumes. Given the deficit of protein crops in the European Union, Parliament considers that this system should be improved without cutting the level of aid.
Secondly, Parliament' s Amendment No 2 proposes that seed vetches should also be included in the aid system. Aid for seeds already exists for rice, chickpeas and lentils. We propose this aid because, as we all know, the production of seeds is subject to supplementary technical and quality control requirements, so that if the cultivation of seeds were not supported by some form of aid, this could have extremely negative consequences for the quality of production of seed vetches.
Thirdly, Amendment No 3 indicates that, in our opinion, the Commission should, without further delay, make proposals for the 2000-2003 period.
Before I finish, Mr President, I would like to point out that in 1993 - which is some time ago now - the Council indicated that it intended to gradually strengthen the current aid system for grain legumes. However, this has still not been done. Secondly, successive periods show that we are faced with a chronic imbalance in this system. The maximum guaranteed area is being systematically reduced, thus penalising time and again the farmers who are suffering reductions in aid of up to 20%.
Therefore, Mr President, what the Committee on Agriculture and Rural Development of the European Parliament would really like to see is an improvement in the system. However, we appreciate what the Commission is telling us, that this is a time of serious budgetary restrictions that we could not implement without reducing aid. That is why we are presenting this proposal, which is really a maintenance proposal, and what we are saying to the Commission is that, without further delay, proposals must be drawn up at the latest for the 2000-2003 period to achieve an improvement in this system without decreasing aid.
I thank all the members of the Committee on Agriculture and Rural Development for their collaboration and support, as well as the opinion of the Committee on Budgets. Thanks also to the Commission for its willingness to hold a dialogue and I hope it will be open to our proposals.
Mr President, Commissioner, the report that is being proposed for approval today in plenary refers to a minimal reform of Regulation 1577/96 on aid for the grain legume sector. So slight is the reform that it does not amend the total maximum guaranteed quantity, although it does split it into two, nor the amount of aid per hectare. The only new element is the substitution of the management committee by the cereal management committee.
As the Spanish saying goes, which is very much in agreement with this regulation, 'Esto son lentejas; si quieres las tomas y si no las dejas' [ 'here are some lentils, take them or leave them' ]. Consequently, my Group will support the rapporteur's report and, above all, will particularly support Amendment No 2, which proposes the inclusion of areas dedicated to the production of seed vetches in the aid system, as this will lead to high-quality crops.
Nevertheless, I would like to make it clear that we have missed the opportunity to support a substantial, very arid area of southern Europe, which has no other crop alternative for its soil. Furthermore, the demand for vetches for feeding livestock is increasing all the time, as shown, at least in Spain, by the fact that the area sown in the last three years has exceeded the proposed maximum guaranteed area by 100 000 hectares per year on average.
On the other hand, the food problems we have had in the European Union have been caused by feeding herbivores with animal-based feedingstuffs, and if we do not encourage the feeding of livestock with plant proteins, such as legumes, and lower their price, farmers will continue to resort to animal meal due to the enormous pressure of competition.
Finally, it just remains for me to lament, once again, the fact that the Commission's agricultural policy is more concerned with reducing spending - or, at best, not increasing it, as on this occasion - than with maintaining a genuine European agricultural sector that is so essential for the equilibrium of the region.
Mr President, I am participating in this discussion in order to support the report by my colleague, María Izquierdo, whose proposals, like those of the Commission, seem to me to be beneficial and of interest.
Grain legumes are a traditional crop in certain areas of southern Europe, including Spain and, more specifically, Castilla-La Mancha, the region I come from, which contains one third of the total area dedicated to these crops in Spain.
Our concern is therefore to avoid damaging the aid system for this sector of agriculture and, more specifically, for the production of chickpeas, lentils and vetches.
Chickpeas and lentils are two essential products in Spanish gastronomic culture and in our diet, the Mediterranean diet, which is now so highly thought of by scientists, which includes dried pulses in our traditional recipes.
The purchase of dried pulses in Spain has been increasing by up to 5% annually. In my country, the consumption of these is 6.5 kg per head annually and anyone who knows how these products are cooked can vouch for the fact that this is a very substantial amount.
Religious customs, for example, mean that we do not eat meat during Lent and due to the wiliness and common sense of our compatriots, meat has been replaced by other dishes - delicious dishes, of course - such as our lentil and spinach stew.
We are talking about uses that have been consolidated throughout history and are now consumed throughout the year, including by non-believers and those who do not practise a religion, and that have left an almost infinitely varied series of main courses based on dried pulses, which undoubtedly increase the consumption figures.
Another sector which requires this type of product is livestock farming. At times like this, when we are seeing fraudulently-fattened livestock and the use of unauthorised products, it becomes essential for the market to provide reasonably-priced, good quality natural feedingstuffs, such as some of those that this regulation concerns, and specifically vetches.
Finally, we are talking about Community protection for a crop which last year, in my region, provided an honest living for around 17 000 families. Moreover, this is a sector in which, fortunately, there has not been a proliferation of bounty-hunters who move into agriculture in order to receive grants from the Union.
Here we are dealing with traditional crops farmed by people who devote themselves to these crops from generation to generation, and who have contributed to the formation of a large part of the countryside and cuisine of substantial regions of Europe, which still interest us and which we should maintain.
I am therefore asking for the support of Parliament for the Commission's proposals and the improvements which, by way of amendment, are contained in María Izquierdo's report.
Mr President, we are able to support an extension to the proposal but, at the same time, I would draw attention to the fact that Agenda 2000, which was decided upon last year in Berlin, is based, of course, upon our looking towards free trade and endeavouring to reduce the present level of aid and to reach a number of agreements under the aegis of the WTO whereby, by virtue of market mechanisms, we can obtain greater access to the many markets out in the world. I would also draw your attention to the fact that, in recent years, conventional farming has been put under pressure. Prices have fallen for just about every product. This is what some people call stability. Farmers experience it somewhat differently because costs are, of course, rising and price freezes will therefore automatically be experienced as a setback. I would also recall the fact that the Commission has recently tightened up on the conditions for intervening in the area of grain. Wheat growers, in particular, will be affected very badly, which they already are because of a 15% fall in prices, but then there is also a tightening up on quality and with regard to the issue of protein crops. This means, moreover, that, especially in the northern part of the EU, there will be further price falls in the offing. On behalf of my Group, I shall, as I said, support an extension to the arrangements, but I would strongly urge the Commission, before 2002-2003, to make a concerted effort to investigate possible changes to the way in which we employ resources so that we can, in the future too, safeguard that group of farmers which, until now, has been supported by means of the aid arrangements in question.
- (PT) Mr President, ladies and gentlemen, as you know, we must support the production of grain legume crops by improving the system without reducing the level of aid, given the current shortfall in grain legumes both for human consumption and animal consumption. The fact is that the system of aid established in 1989 has been modified several times, but no report has been presented on the application of the present system. Now, by advocating a maximum guaranteed area of 400 000 hectares, the Commission wants to reduce the average production area over the last three years by around 100 000 hectares, which will mean considerable reductions in aid.
On the other hand, although we do not disagree with splitting the maximum guaranteed area into two, we feel it is necessary to adjust the historical reference period in order to calculate each of the maximum guaranteed areas excluding the last three years, in order to reduce the damaging impact for Portugal on products designed for human consumption.
Finally, it is important to point out that it is vital for Portugal that dry bean should be considered in this system, even without the change to the maximum guaranteed surface. We therefore firmly believe that the Commission should bear in mind these amendments to the new system which it hopes to establish for grain legumes.
Mr President, I would again like to thank the rapporteur, Maria Izquierdo Rojo, for an excellent and constructive report. There are two Commission documents that serve as a basis for the issue of grain legumes. The first is a report on the aid scheme in place for grain legumes, and the second a proposal for improved administration of the system. What vegetables are we actually talking about? I know that the Spanish members know the subject well, but I should mention that by grain legumes are meant three annual vegetables with a high protein content and which are gathered in the form of dry seeds. Lentils and chickpeas serve as food for humans, while the seeds of vetches, which to us are more unusual vegetables, are used as animal feed. Grain legumes are grown as field crops, particularly in the southern part of the Union, as they thrive well in dry climates. In fact Spain accounts for 90% of all EU grain legume production.
Grain legumes are not covered by the aid scheme that was remodelled with the Agenda 2000 programme, although they can be used in crop rotation schemes involving other crops such as corn. Grain legumes are covered by their own scheme where the amount of fixed aid per hectare is EUR 181 and the maximum guaranteed area is 400 000 hectares. The scheme was established in 1989 when the growing area of grain legumes was reduced at the expense of corn, which was already suffering from overproduction. The special scheme aimed to preserve traditional legume grain growing areas by means of the aid per hectare arrangement.
What are the conclusions of the Commission' s report? An examination of how the scheme has been applied reveals that the MGA of 400 000 hectares has been systematically exceeded. There are two conclusions to be drawn from this. First, the aim of the scheme has been successfully achieved and, second, the growing areas have to be brought under better control. The MGA overruns in the last few years have shown themselves to be mainly with regard to vetches. Although the scheme is being applied satisfactorily as a whole, MGA management is problematic, as those responsible for the overruns are not being treated any differently from other producers.
So how could the system be improved? We should aim to find solutions regarding improvements within the framework of the present scheme and the appropriations set aside for it. We are in a situation in which the Agenda 2000 reform has been adopted and international trade negotiations are drawing closer.
I would like to point out that the rapporteur' s proposed amendment whereby the current aid scheme for vetch farmers could be combined with another market arrangement, i.e., that for seed vetches, would not achieve the improvement desired. This is a reference to Amendment No 2. It cannot be adopted for two reasons: firstly, the schemes are mutually exclusive, as in one scheme the seeds, in principle, have to be harvested as animal feed, while, in the other, they are designated for sowing. The other reason is that it might involve extra expense.
The Commission' s report recommends that the MGA should be divided into two parts based on the earlier land area division in the proportion 40/60. It would divide up thus: 1 600 000 hectares would be used for the production of lentils and chickpeas, and 240 000 hectares would be used for the production of vetches. In addition, it is proposed that the Management Committee for Dried Fodder be replaced by the Management Committee for Cereals. The purpose of this change is only to legally endorse what has become common practice on the committees.
Finally, I would like to say that the Commission will adopt the rapporteur' s amendments that reinforce its position, proposing that the Commission submit a new report, as in Amendment No 3, and seek ways of improving the system, as in Amendment No 1.
Members of the European Parliament, in the light of my comments, the proposal will probably not be difficult to adopt so that it can be applied from the marketing year 2000 - 2001 onwards.
Thank you, Commissioner.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
Additionality
The next item is the debate on the following oral questions to the Commission:
B5-0207/2000, by Mrs Evans and others, on behalf of the Group of the Greens/European Free Alliance, on additionality
B5-0209/2000, by Mr Davies and Mrs Attwooll, on behalf of the Group of the European Liberal, Democrat and Reform Party, on the additionality principle in Structural Fund appropriations.
Mr President, Commissioner, the purpose of the Structural Funds is to target the poorest and most run-down areas of the European Union, those in greatest need of development, with extra money to help them begin to rebuild the economy, create jobs and regenerate poorer communities. Additionality is meant to ensure that happens and to prevent governments from using EU funding to replace their own aid as this would defeat the object. But in many regions and nations that is what happens at the moment and I can illustrate the problem using the example of Wales. The granting of EU Objective 1 status to West Wales and the Valleys last year was an acknowledgement of the poverty in two-thirds of the country. EUR 1.2 billion of European funding used effectively could provide exactly the additional help that is intended. But if we look at the government budget to Wales, in practice there will be no more government spending next year with Objective 1 than there is this year before Objective 1.
The National Assembly budget which comes from the Treasury remains the same so that in the first fifteen months, at least, of the new programme period there are no additional resources at all. The money will be taken from other budgets in the National Assembly, such as health and education. Therefore central government expenditure is reduced.
Under the Structural Funds, areas of greatest need are identified and selected on regional criteria. Yet when the Commission looks at additionality it is dealt with on a Member State level. This is a clear contradiction. The rules as they stand allow this to happen. Member States are not legally required to demonstrate additionality at the regional or programme level. I agree with the statement made by Commissioner Barnier in a written reply to me when he said that the spirit of additionality rather than the letter of the law on the matter is an important consideration.
We need the revision of the system and a central part of that is looking at additionality internally in the Member States at the programme level as well as at the Member State level. Mechanisms need to be in place to ensure that Member States respect the principle and the spirit of additionality so that funds are targeted and spent effectively. So we are asking in this question, Commissioner, for confirmation that this will be done and I look forward to the vote on this debate in April.
Mr President, the principle of additionality exists in order to ensure that transfers to the Member States under the Structural Funds add to, rather than replace, national expenditures on structural development measures. In this way, European Union structural policies will have a greater impact on reducing regional and social disparities.
The ex-ante verification of additionality is at present being undertaken in application of Article 11 of Regulation 1260/99. This is an integral part of the negotiation of the Structural Funds programmes with the Member States. This exercise is a demonstration of the Member States' intention to implement the principle of additionality over the programming period that lies ahead. Where necessary, the Commission may request clarification from the Member States on the details of their forecasts for eligible expenditure for the period 2000-2006. As a further measure, the Commission has prepared detailed implementing provisions for inclusion in the programming documents covering both the situation ex ante and also the mid-term and final verification of additionality.
The second issue covered by the questions is the possibility of the verification of additionality at regional level. I would like to develop a number of elements of previous answers. Firstly, although additionality is implemented at the level of the overall eligible spending by the Member States rather than at regional level, it must be borne in mind that the overall additionality required to be demonstrated is, by definition, the sum of the eligible expenditures at the lower level. In practice, reduced national eligible expenditure in some regions would have to be balanced with an increase in other regions in order for additionality to be respected overall. On this point the Commission can give a clear assurance that, where evidence exists of reduced national expenditure in a given region or regions, it will be particularly attentive with regard to the credibility of the overall figures.
A second point of clarification concerns the scope of additionality and the suggestion that, when implemented at national level, it may be incompatible with the regional vocation of the Structural Funds. It must be borne in mind that the development-related expenditure of a Member State which is taken into account for the assessment of additionality is generally a mixture of resources allocated and managed at national level and those managed at regional level.
While there might be some categories of expenditure for which stability could be expected at regional level between the programming periods, it could hardly be suggested that the level of spending on, for example, major infrastructure should be maintained at the same level in each region regardless of current needs. This is why the Commission takes the view that the strict application of additionality at regional level would lead to excessive rigidity in the management by the Member States of their own development expenditure.
Finally, regarding budgetary provisions within the Member States between the central government and the regions, the Commission can only repeat that these are matters exclusively for national consideration and are not related to additionality as defined in the regulations.
Mr President, can I begin by thanking my colleague from Wales - though from another party, Jillian Evans, for raising this issue. I do not think that there is a more important issue in Wales at the moment than the application of Objective 1 funds and it is important to look at the background to the issues that we are currently considering.
There are two major news stories breaking in the United Kingdom today. One is the shock news of BMW's decision to break up the Rover-Land Rover Group with the threat of massive redundancies right the way across the UK and the other breaking news this morning is the Conservative Party's stunning victory in the Ayr by-election driving the defending Labour Party into a miserable third place with a swing of almost 10%.
Now these stories are not just topical background to this debate. In my view, they underpin the very issues which we are considering in the context of Structural Fund spending under Objectives 1 and 2 in those parts of the European Union which are facing major economic problems. As we have already heard from Jillian Evans, a major part of Wales, in constituencies which I also represent, has been granted Objective 1 status, but sadly ever since that announcement was made by the Commission, our problems in Wales have actually got even worse. As a direct result of what I would describe as UK government policy, our agricultural economy has all but collapsed. Farm incomes are at their lowest level for a generation and this decline is also hitting the manufacturing sector.
I do not apologise for saying that the massive overvaluation of sterling which gives the UK Labour Chancellor an electoral war-chest of unprecedented proportions has handicapped every Welsh and UK manufacturer trying to export into the European market. It is little wonder that BMW blames the Rover decision directly on UK government economic policy, but that I fear is little comfort to the thousands of workers in Rover who have strained to improve the efficiency of the company only to find that their efforts have been undermined in Downing Street.
I turn then to the central hand of Labour government at work in terms of the European Structural Funds package. The unacceptable behaviour of the UK Government over this has already brought about the timely end of the political career of the first Secretary of the Welsh Assembly. Sadly, the Structural Funds spending issues have been marked by delay by disputes in relation to matched funding and also in relation to the issue of additionality. Lest it be raised later in this debate let me make it clear: this is not a new issue and I share the view that it is an issue that needs to be examined very carefully by the Commission itself.
I have the honour to be appointed as the rapporteur on the Economic and Monetary Affairs Committee for the Structural Funds guidelines 2000-2006 and the committee agreed on that occasion, based on our recommendations to the Regional Policy Committee, that the Commission should pay attention to this issue of additionality. We reiterated the importance of ensuring that Structural Funds do not just merely, as it were, replace public spending otherwise earmarked for those areas that are lagging behind. I am rather sorry that the Regional Policy Committee did not incorporate that in the report themselves, but there it is.
There are a number of questions that I would ask Commissioner Liikanen to take back to Commissioner Barnier. I appreciate that he is the Commissioner in office today but he may not be in a position to respond to these points himself. However, these are points that I seek to put in the context of certainly the area that I represent and I daresay they are points that would be supported by Jillian Evans on behalf of her party. What progress is being made in relation to the approval of the programming documents within the Commission? Will the Commissioner take the step in terms of transparency of publishing at an appropriate time the correspondence that has taken place between the Commission and the National Assembly? We were assured, I am bound to say by a rather complacent Economic Secretary, who has now become the First Secretary, that all matters were proceeding in an orderly fashion. Yet we hear from remarks that are made from time to time by the Commission that there are real problems and we find it difficult to do our job within this Parliament without that degree of transparency.
So, will the Commission undertake to make that information available to all Members of the European Parliament? Will they undertake to keep us informed in relation to these matters? Will they undertake to challenge Member State Governments in relation to the maps that have been drawn up in relation to Objective 2 where also there has been quite clear evidence of jerrymandering also. The additionality issue is an important one, but I must say it is not the only one which gives much concern to many Members of this European Parliament.
Mr President, I should just like to touch on a couple of points that Mr Evans raised.
First of all, I acknowledge that there is difficulty in the Midlands with the Rover Group. I would not like to make political capital out of it. There are too many jobs at stake. Secondly, he also mentioned their by-election. I congratulate his party in securing a victory in this by-election. But, unlike him, I have been in Ayr for the last three weeks, on the doorstep. I can tell you that additionality was never raised once.
I turn to the question at hand. I thank the Nationalists for having raised this. It is right that we have a proper discussion on the whole question of the Structural Funds. But I suspect there is a deeper plot here. What are they actually trying to achieve? I listened to Ms Evans. Basically, what I took from her contribution is that she wants to redefine the Structural Funds regulations. I would remind people in this Parliament that it was not so long ago that this Parliament passed, by the assent procedure, the rules and regulations governing the Structural Funds, including Article 11, which defines additionality.
Is it therefore Parliament's role now to change that? We should not change that. The role of this Parliament is to ensure that the rules are complied with. That is what we should concentrate on.
I know that Ms Evans, along with one of her colleagues, Dafydd Wigley and a member of the Scottish Nationalist Party, Mr Wilson, went to meet Commissioner Barnier. I should like to read out the statement made by Commissioner Barnier after that meeting:
"I know that there has been a great deal of debate in Scotland and Wales recently about European regional funding. But I have the impression that this has sometimes confused two separate issues - additionality and cofinancing. I am not surprised that there is a certain amount of confusion among the Nationalists on this. Additionality, whether or not EU funds are providing additional impact, compared to what would otherwise have happened, can be used as one of the selection criteria by the local programme planners before they decide to approve aid to individual projects. The Commission, on the other hand, is obliged by the rules to make a global assessment of additionality for the UK as a whole, with the specific aim of ensuring that the European financial aid is additional to, and not a substitute for, national finance. We have always been satisfied in the past that the national requirements have been met" .
Mr President, it is clear from what the Commissioner has said that the Commission is conscientious in measuring the additionality of structural funding at Member State level, and it was good also to hear his assurances about the various different levels of evaluation that take place.
As the Commission will be aware, however, a number of Member States within the European Union have devolved systems of regional government. Such regional systems of government are normally financed in whole or in part from central government funds. It appears to me that, under the present rules, central government can build the EU contribution to structural funding into its calculations for determining regional government budgets.
There appears to be no mechanism, despite what the Commissioner said, for ensuring either of two things: first, that the additionality rule is applied to this calculation, and second, that the amount of EU funding which ultimately reaches individual regions corresponds directly to the amount earmarked for those regions at the planning stage. At the very least, this engenders a lack of transparency. It may also mean that the additionality principle is not being properly implemented on a region-by-region basis.
I accept, like Mrs Evans, that this does not, strictly speaking, contradict the letter of European Union law on this matter. But, unlike her, it seems to me to be quite clearly contrary to the spirit of additionality rules and undermines the very purposes for which structural funding was established in the first place. Although I come from Scotland, I know these issues are of concern not just to my Liberal Democrat colleagues from other parts of the United Kingdom but also to ELDR members representing regions across the whole of the European Union.
Mr President, first of all I would like to congratulate my Welsh colleague for her excellent speech and I am also glad that there is basic agreement from all sections of the political spectrum.
Some of us newcomers to this Parliament are already beginning to tire of good intentions, fantastic programmes and of hearing about the spirit of the Community regulations. Instead of spirit, we are going to end up with ghosts and sleepless nights because, in reality, commitments are not being fulfilled. It is therefore appropriate for the European institutions themselves to start by making good their commitments with regard to additionality. The Court of Auditors has already drawn up an assessment of the implementation of the additionality principle in June 1999 which shows that it is a total disaster and a mistake.
Secondly, we must take into account - and this is a political declaration - the real Europe, the citizens' Europe, the Europe of nations and nations within the States, because until these are taken into account, we will keep coming back to the same old problem. Scotland, Wales, the Basque country, Catalonia, Galicia, even a region as large as Andalusia, cannot depend on the decisions of a central State, however much of a State it is.
Mr President, Commissioner, I would like to reiterate the words of Mr Miller, who spoke earlier - and who is regrettably no longer in the Chamber - when he criticised the authors of this question by saying that our main task is to ensure that the rules are complied with. The first rules that need to be complied with are those in the Treaty, in this case, Article 158, which takes the objective of economic and social cohesion to its highest level. Our task is to ensure that following on from this, the Commission' s regulations and behaviour attain and serve to attain these objectives. Our task is also to be alert enough here to criticise and to raise the issue whenever we see that this is not being done. We support the good timing and the reasoning of the issues raised by the authors of the oral question and we agree with the comments that have already been made here. We call on the Commission to exert more pressure to ensure that these instruments are used effectively in favour of the regions with the greatest needs, instead of, as it seems to us, letting the objective of economic and social cohesion go cold.
This subject is obviously a delicate one, and its development has been discussed at great length over the years, with many rules being regularly revised, but what we cannot accept is that the revision of these rules and the development of the bureaucracy always hit the most needy. We cannot, for example, accept the fact that problems have been raised about allocating funds to regions which are eligible under various programmes, because if these regions are eligible for various funds it is precisely because their needs are the greatest, and anything that hinders the operation of these funds holds back their development and threatens the objective of economic and social cohesion. Similarly, we do not accept that the Commission should in any way associate itself with the degree of inertia shown by some national governments who are not prepared to support the regions with the greatest needs. We therefore call on the Commission to...
(The President cut the speaker off)
Mr President, I have been watching this whole business of Structural Funds and additionality for many years, and there are a number of things that we can learn from the past. The first is that the money in absolute terms in most regions of the Community is relatively small, and its impact is political rather economic - though that is important too. I have often said it is important that we as a European Union should not just make regulations telling people what they may or may not do, but that we should extend what appears to the European public and to the regions of the Union to be tangible benefits. Even in rich regions they will appreciate the fact that the European Union tries to help close the gap between rich and poor.
The other thing in the macro-economic sense that we can say is that, if a certain amount of Structural Funds is allocated to Portugal or Greece or Ireland, as it has been in the past, then that money goes into these states in any case and that is the first impact that it has. The money is actually transferred and, regardless of whether the letter of the law is observed or not, the countries become the better off.
Another point that I would like to make is that we can learn from the past. First of all, we have now tidied up the regulations to some extent, but originally they were written in an effort to please every sector and every political interest, so that it became impossible, with the staff that the European Commission had at its disposal, to police the spending of the money, and that is still the case to a large degree.
We are now into to the third or fourth programme. What we must do is learn from the mistakes of the past and try and apply the lessons to the future. If you want to be absolutely effective with the way this money is spent, what you need to do is to look at what a country has been spending previously, and to ask them to submit their plans to the European Commission. The European Commission identifies the weaknesses in this plan and says: This is the way we would like our money to be spent in addition to what you have already allocated for all this work you intend to do.
In my personal experience in Ireland, I never heard the European Commission take Ireland to task for failure in the area of additionality. But one should remember that, between 1982 and 1992, the Structural Funds to Ireland peaked; they are getting less now, and there was a generous amount of money. But, from 1982 to 1992, the public capital programme actually reduced, including Structural Funds. It reduced in real terms by 30%. So where did the Structural Funds go? The Structural Funds actually went into public sector pay and social welfare, and it is very questionable as to whether they did a good or a bad turn to the Irish economy in those years, because they contributed to inflation and increased wage demands. So there are lessons to be learned: set against the staff the Commission had at its disposal to deal with the Irish problem - three or four people - Ireland had 30 000 civil servants, and the Irish Civil Service won every time!
Mr President, I am going to refer to a subject that none of the previous speakers has discussed. I am referring to the report by the Court of Auditors on the principle of additionality. This is a report that was published in the Official Journal of the European Communities on 9 March.
This report contains a very interesting section - section 62 - that discusses privatisation. Over the past few years, various European Union governments have enthusiastically embarked on a policy of privatisation placing the heritage which previously belonged to the community in very few hands. In Spain, for example, over the last four years, public companies have been privatised to the tune of 4 billion, with a B for Barcelona or Brussels. These public companies have passed into the hands of private individuals.
Mr Liikanen is an expert in accounting, and knows that privatisation is a form of public disinvestment and, specifically, that it can be a form of regional disinvestment. If, for example, an airline providing regional services was privatised, regional disinvestment could occur, and we would thus be infringing the principle of additionality.
The Court of Auditors has referred to this, saying that Member States are aware that spending decreases as a result of privatisation and it is in their interests to reduce it. Taking into account the importance of the categories of spending affected, telecommunications, energy, etc., this simple operation can substantially modify the final result.
And we also have the response by the Commission, which must be very recent, and which Commissioner Liikanen, as a member of the College, must remember perfectly. The Commission replies here with a system that we call the Olendorf method, a method of language-learning that consists of the teacher asking the student "Have you got my uncle's underpants?" and the student replying "No, but I have my grandmother's glasses" . And the response given to us by the Commission in section 62 is very short. It says: "Although the private sector sometimes invests in sectors that are traditionally considered public, it would be incredibly difficult to increase the verification of additionality in private investments, as this would imply the collection and examination of the accounts of a number of private companies which would not be obliged to provide the corresponding information to the national authorities or to the Commission" . That is, the Commission is replying using the Olendorf method. We have here Commissioner Liikanen who knows the subject very well, and perhaps he could give us a more specific response, as I believe that this considerably affects the core of additionality.
The second issue is that the Berlin financial forecasts anticipated a substantial reduction in the Structural Funds. This year we have EUR 29 430 million. In the year 2006 we will have a nominal figure of EUR 26 600 million, that is to say, a reduction of 14% over seven years. Taking into account inflation, I can calculate that there is a reduction of 20%. That is, from now until 2006, the Structural Funds will lose over 20% compared with the current figure, which means that it will be very difficult to meet the needs we are meeting today and, as we have heard, there are still many problems in many Community regions.
There is a further problem, which should also not be hidden from the Commission or the members of this House: we are talking about the impending enlargement of the European Union with thirteen new Member States, most of which have a far lower average income than that of the poorest regions of the Community and there are no plans to fulfil cohesion policies with regard to these candidate Member States. I know that the Commission will not be able to give me a reply on this question, but I am drawing the attention of the House and the Commissioner to the problem that this will cause with regard to Community cohesion policies.
Mr President, while I endorse everything that Mr Medina Ortega has said, I would like to say that, although we are a tiny Group with very little time to speak, I did refer to the report of the Court of Auditors that he mentioned, which is indeed from 9 March this year.
Mr President, Commissioner, as has been said here, EU funds cannot replace Member States' public expenditure and the structural aid that runs parallel with it. This principle of additionality is important to reduce regional disparities, which is the aim of the Union' s regional and structural policies. The Commission must oblige the Member States to work in such a way that the principle of additionality is implemented both nationally and regionally.
I suspect that this principle is being seriously violated in the Member States. The effect of the Union' s regional policy is dramatically weakened by governments drastically reducing national, public and structural aid and subsidies, even in excess of what is coming into a region via Union funds. In some cases this violation is covered up by including as national regional funds development funds, which are mainly, however, targeted at the fastest growing areas. The regional failure to observe the principle of additionality aggravates the situation with regard to internal regional disparities within Member States, which runs counter to the aims of the Union' s regional policy.
President, it is a great pity indeed that Commissioner Barnier has been unable to be present here this morning, because this is a matter within his brief which is causing great concern not only in Scotland and Wales but in other parts of the Union. It is a matter of real concern because it is made to appear as though a scheme which is supposed to provide specific help really ends up just been a conjuring trick between the Commission and the national governments in which extra money is supposed to be coming in, but we are told afterwards it makes no difference whether extra money went into the particular region as long as it went into the country as a whole. That is simply unacceptable.
We are further told, however, that all is well, because the additionality rules in the regulation are being carried through properly. Yet the Court of Auditors, in the very report that we have been talking about, says the following things: the difficulties encountered are caused by the limited development of the principle in terms of concepts and methodology and the joint failure to find appropriate and effective procedures for verifying it. And then two paragraphs later, the identification of the structural assistance interventions in the eligible regions is unreliable, and this leads to the inclusion of a large number of estimates and hypotheses which are difficult to verify.
'Difficult' indeed, Sir. No wonder that this causes disquiet throughout the Community and let us ask the Commission to give it its full attention.
Mr President, it is with particular interest that I rise to speak in this debate today. Great Britain, as a whole, receives some £10 billion in support from the Structural Funds programme. Indeed parts of my own constituency, the West Midlands, have been awarded £550 million under the Objective II strand.
In addition to the Structural Funds programme the European Union, by having this programme, is indeed providing an opportunity - an opportunity for regions to develop and for communities to strengthen; an opportunity for businesses to prosper and for people's lives to be improved. The Structural Funds programme provides, in many cases, the single most important and positive opportunity for our own worst-hit and most deprived areas to get up off their knees and back on their feet. This is a laudable objective and something that every Member of this Parliament would, I hope, support.
But Structural Funds also provide an opportunity for national governments. If unregulated and unmonitored, they are an opportunity for national governments to ease their cash burden and to iron out their accounting difficulties - or indeed more cynically, one could say, to siphon away a war chest or pay for vote-winning tax reductions. Granting of Structural Funds is often trumpeted by governments as a sign of its success, whereas in truth it is merely a recognition of difficult problems that a region faces. The aim of the Structural Funds programme is not to help governments win elections, but to help the lives of Europe's citizens. It is a great shame, therefore, that just by having this debate today, we are signalling our awareness that money from the Structural Funds programme is not allocated in many Member States as it should be.
We are accepting the fact, for example, that matching funding is often not provided by national governments and that, by clever accounting, figures are all too often shrouded and fudged. So what can we do? What can be done to ensure that our aims and objectives are met? To begin with, additionality must mean exactly that - additional funds being spent where they are most needed and on the most important projects. We must work harder to ensure that the true figures for spending are rigorously checked and that spending is identified more clearly. Only recently the Commission published a devastating critique of the UK Government's handling of the Structural Funds, due in large part to the inequality of public sector matching funding. This is clearly not acceptable.
In one area alone - Liverpool and Merseyside - the lack of support by the UK Treasury is putting at risk the creation of
10 000 jobs, and up to 5 000 existing ones will be lost, according to a report by the Liverpool Chamber of Commerce. The end result of all this is that private-sector partners will have little confidence in projects, often resulting in the failure of worthwhile schemes.
To conclude, as I have said previously in this House in previous debates on the subject, we must endeavour to ensure that these funds are seen not as a hand-out but as a hand-up.
Mr President, one of the main problems arising in this whole issue is that there is not any legal sanction from Europe to ensure that Member States adhere to the excellent concept of additionality. I think we must look in detail at that problem, and we need also better coordination between DGs on this issue.
Additionality is your concept, and it is up to you to ensure that it works effectively in Member States. We understand as well, of course, the problems you are facing concerning the overlapping of programmes, creating problems of continuity for you.
Verification is another matter that needs to be tackled with Member States, because they are guilty as well. We understand your problems, that they are not providing for you sufficient data in good time, especially with Objectives 2, 3 and 4, to enable you to ensure that the system works more effectively. One of the worst offenders in this connection is the UK. No additional money has been built into the budget of our Welsh Assembly. This is clear non-compliance.
The European Parliament and the European Union admit that our nation of Wales is poor and yet the UK government, not only the Labour government, has not complied with additionality. It is all very well for my colleague Jonathan Evans to imply that his party is not guilty. For eighteen long years the concept of additionality was not complied with by his government either.
I think some momentum is being lost, Mr President. I was talking to councils in Wales yesterday. They need this scheme to go ahead. It is in line with the excellent principle of cohesion, and we ask the Commission to adhere to that and to assist the poorest regions in the European Union.
Mr President, I had not expected to speak today because I represent the south-east of England which is one of the more prosperous regions of England and of Europe. We pay the taxes that make up the grants that other areas receive. We have no Objective 1 funding. What Objective 2 funding we had has been reduced by the present government and the Conver Fund that used to be very helpful is now being phased out. So, why do I speak? Because even in the south-east of England there are pockets of deprivation.
In particular I want to speak of the Isle of Wight, a beautiful island with 130 000 good people but 68% GDP per head of the European average - a very poor region. It gets no support from Europe. Why not? It does not get the grant from Europe because at NUTS II it is classified with Hampshire. Hampshire is a prosperous county - 100% of European average so, no money for the Isle of Wight. Yet, it has a population of 130 000, a bigger population than the Åland Islands which are NUTS II and do get grants from the European Union. The island has taken its case against the British Government that it feels is treating it unfairly, to the High Court in London. I think they might win that case.
As far as Europe is concerned, on my advice, they took their case to the Ombudsman because we believed that EUROSTAT, by refusing to define the Isle of Wight as a separate NUTS II region, was treating the island unfairly. This week, in what I would say is a landmark ruling by the European Ombudsman, he has said that constitutes maladministration by EUROSTAT and by the European Commission. Let me read out his ruling: "In the present case the Commission has not provided the Ombudsman with elements which show that EUROSTAT, when deciding not to classify the Isle of Wight as a separate NUTS II region, has taken into account all relevant factors including Article 158 of the Treaty and the Viola report of the European Parliament" . He has recommended that the Commission and EUROSTAT should look again at this particular problem.
I would ask the Commission to consider fairly this recommendation that has come from the Ombudsman so that I can go back to the people of the Isle of Wight and say that this issue will be looked at again, that they can expect the Commission to treat fairly the particular problems and concerns of the island. Then we can get in on this act of additionality and take up our fight with the British Government to make sure that we get support from Europe and from the British Government to treat fairly an island which to date has not been fairly treated either by the British Government or by the European Union.
- Mr President, Tony Blair and Donald Dewar will not have slept well last night! Their worst nightmares have turned out to be reality. The Labour Party heartlands of Scotland have sent them an unmistakable message. The Scottish Labour voter - for so long taken for granted - has spoken. The Scottish Conservative Party candidate in Ayr, John Scott, has humiliated Labour into third place - 5 000 or more votes behind.
This will only get worse for Labour when the truth about their incompetent and cynical administration of the European Union's Structural Funds becomes better known and better understood. Because of the Labour Government's tardiness in submitting its proposed maps nine months late in December instead of March last year, it is still struggling to come up with acceptable specific projects. Scottish local authorities are left not knowing whether or not the projects which they are having to underwrite will indeed obtain Structural Fund support.
Commissioner: three questions:
When do you expect to be able to provide certainty for the Scottish regions and the badly needed projects which are looking for EU support? Are you satisfied with the preparedness of the Scottish Executive to provide the necessary matching funding and to assure you that it is truly additional? Or is it all just the usual Labour/Liberal coalition hot air, all mouth, while feet drag along the cobbled streets of Edinburgh and European money is hijacked by the Treasury in London?
I have listened carefully to this interesting debate and I will transmit all the questions which were raised here to my colleague, Mr Barnier, and he will respond accordingly. I am sure he will send you his replies at least to all those issues which concern Structural Funds and additionality.
Mr President, inevitably Commissioner Liikanen was not in a position other than to reply formally to the debate and say that he had heard what had been said and would pass it on. That is not very satisfactory from the point of view of the many Members of this House who made important points. I request that Mr Barnier gives a written summary of his response to these points.
I am sure that Commissioner Barnier will be willing to follow up on this interesting debate.
The debate is closed.
The vote will take place on 11 April.
Adjournment of the session
Ladies and gentlemen, I wish you a good weekend and I declare the session of the European Parliament adjourned.
(The sitting was closed at 10.50 a.m.)